Citation Nr: 1455187	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1. Entitlement to an evaluation in excess of 10 percent for shell fragment wound (SFW) residuals of the left leg.

2. Entitlement to an evaluation in excess of 10 percent for SFW residuals of the left leg.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified before the Board at a January 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was brought before the Board in April 2014, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required in this case.  Specifically, in its April 2014 remand, the Board instructed that a VA examination be performed to address the current severity of the Veteran's SFW residuals of the bilateral legs.  While an examination was provided in June 2014, it focused solely on the Veteran's bilateral knee disabilities and related symptomatology.  No discussion of scarring or muscle injuries was provided.  Further, the Board notes that the AOJ has repeatedly denied service connection for the Veteran's bilateral knees during the course of the instant appeal.  See, e.g., February 2008 rating decision.  As such, the Board has no choice but to remand the claim for a new VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA muscle injury examination to determine the current severity of the SFW residuals of the bilateral lower extremities.  The claims folder, including a copy of this REMAND, must be made available for review by the examiner, and the examination report should reflect that such a review was accomplished.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  The examiner should record a complete history, all pertinent medical complaints, symptoms, clinical findings and comment on the functional limitation, if any, caused by this condition.  The examiner should then address the following:

a. Identify all of the Muscle Groups involved, and specify the degree of injury to those muscle groups, as well as what functional abilities are affected.  If, and only if, the residuals include limitation of motion, all range of motion must be documented in degrees.  Functional impairment, and any objective signs reflecting such impairment should be documented.

b. Identify the etiology of any neurological manifestations, as well as the degree of injury involved and any functional impairment that results.  

c. Comment as to whether the disability associated with each of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, the examiner should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  

d. Indicate whether any scars associated with the injuries are superficial, poorly nourished, or with repeated ulceration; or are tender and painful on objective demonstration, as well as document the size of all scars in square centimeters.  

All opinions and conclusions must be supported by complete rationale.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




